Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 4-5 and 8-9 are allowed because the prior art fail to teach optical scanning device comprising the bias control signal that has automatically changed according to the temperature change of the thermistor wherein, in order to increase the bias current as temperature of the light source rises, resistance value of the thermistor decreases by a predetermined resistance change amount according to the temperature rise selected, wherein the thermistor is selected to have a resistance value that is changed by a resistance change amount ΔR of total resistance value of the bias current adjuster according to a temperature change from a lower limit temperature T1 to an upper limit temperature T2, such that: the lower limit temperature T1 and an upper limit temperature T2 for emitting light from the light source are set; a total resistance value R01 of the bias current adjuster and a setting value Ib1 of the bias current at the lower limit temperature T1 are set: a total resistance value R02 of the bias current adjuster and a setting value Ib2 of the bias current at the upper limit temperature T2 are set: and the resistance change amount ΔR is calculated from R01-R02; and wherein the fixed resistor is selected to have a resistance value Rb1 at the lower limit temperature T1, such that: a first resistance value Rs1 at the lower limit temperature T1 and a second resistance value Rs2 at the upper limit temperature T2 of the selected thermistor are stored; and the resistance value Rb1 at the lower limit temperature T1 is calculated from R01- Rs1 in combination with remaining limitations of claims 1, 4-5 and 8-9 respectively.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852